DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. The following is a statement of reasons for the indication of allowable subject matter: Claims 1-4 would be allowable if it overcome the 112 and the double patenting rejections.

Claim Rejections - 35 USC § 112
2.   The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. As for claim 1, line 14-15, and the cited claim limitation of "...the HOA representing from and the frame ...." render claim 1 indefinite and unclear. For examination purposes, examiner took as "… the HOA representing from the frame...". Appropriate corrective action is required.
Double Patenting
        3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

    3.	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. (US 10999688). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claims similar methods and comprise almost identical steps (See claim below for comparison).  
Application No. 17700228
1. A method for decompressing a compressed Higher Order Ambisonics (HOA) representation, the method comprising: receiving the compressed HOA representation and side information corresponding to the compressed HOA representation;     decoding the compressed HOA representation to determine a decoded frame of signals: determining an assignment vector from the side information, wherein the assignment vector indicates first indices of possibly contained coefficient sequence of ambient HOA components relating to non-zero ambient HOA components; re-distributing the decoded frame of signals based on the assignment vector, wherein the re-distribution determines a frame of ambient HOA components; and re-composing a current decompressed frame of the HOA representation from and the frame of ambient HOA components.

US patent No. 10999688 
1. A method for decompressing a compressed Higher Order Ambisonics (HOA) representation, the method comprising: decoding a current encoded compressed frame to provide a decoded frame of channels; re-distributing the decoded frame of channels based on an assignment vector indicating at a first index of a coefficient sequence of an ambient HOA component, and a second index of active directional signals, wherein the re-distribution creates a frame of directional signals and a frame of the ambient HOA component; and re-composing a current decompressed frame of the HOA representation from the frame of directional signals and from the frame of the ambient HOA component.
Application No. 17700228
4. An apparatus for decompressing a Higher Order Ambisonics (HOA) representation, the apparatus comprising: a receiver for receiving the compressed HOA representation and side information corresponding to the compressed HOA representation; a decoder for decoding the compressed HOA representation to determine a decoded frame of signals: a first processor for determining an assignment vector from the side Information, wherein the assignment vector indicates first indices of possibly contained coefficient sequence of ambient HOA components relating to non-zero ambient HOA components; a second processor for re-distributing the decoded frame of signals based on the assignment vector, wherein the re-distribution determines a frame of ambient HOA components; and a third processor for re-composing a current decompressed frame of the HOA representation from the frame of ambient HOA components.
US patent No. 10999688 
3. An apparatus for decompressing a Higher Order Ambisonics (HOA) representation, the apparatus comprising: a processor for decoding a current encoded compressed frame to provide a decoded frame of channels; wherein the processor is further configured to re-distribute the decoded frame of channels based on an assignment vector indicating at first index of a coefficient sequence of an ambient HOA component, and a second index of active directional signals, wherein the re-distribution creates a frame of directional signals and a frame of the ambient HOA component; and wherein the processor is further configured to re-compose a current decompressed frame of the HOA representation from the frame of directional signals and from the frame of the ambient HOA component.
The subject matter claimed in the instant application is disclosed in the US patent 10999688 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 10999688). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      	Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                               12/12/2022